Title: James Madison to Richard Cutts, 13 June 1829
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 June 13. 1829
                            
                        
                        
                        I have recd. your two letters of June 8 & 9. As my draft on Mr. Allen lately sent you will have
                            furnished the means of extinguishing my debt to the Bank, I suppress the discounting note inclosed in one of them.
                        It has not been my wish to precipitate the sale of the House & lots in Washington, & hope it
                            may not be necessary. But the hold my Creditors have on my landed property here, exposing me to the danger of forced
                            & sudden sales, which at present & probably for some time to come, would be a ruinous sacrifice, I have
                            been obliged to keep in view the resource in Washington, where a sale tho’ an evil, might not be so great a one.
                        Of the expediency of making public the Address to your Creditors, I may not be a competent Judge. As it would
                            of course be regarded as an impeachment of your removal from office, it would seem, not amiss to be previously sure that
                            the ground of removal relied on was the particular charge which was disproved to the satisfaction of Mr. Monroe &
                            Mr. Crawford. Should other grounds be alledged, a vindication which did not meet them, might appear to be premature
                            & awkward.
                        I need not I am sure express the sympathy with which I learnt the change of situation which had befallen
                            yourself, & family, or my anxious wishes for an improvement of it, beyond what may be promised by any thing
                            immediately in prospect. With friendly respects and salutations
                        
                        
                            
                                James Madison
                            
                        
                    